
	
		II
		111th CONGRESS
		2d Session
		S. 3669
		IN THE SENATE OF THE UNITED STATES
		
			July 29, 2010
			Mr. Leahy (for himself
			 and Mr. Franken) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To increase criminal penalties for certain knowing
		  violations relating to food that is misbranded or adulterated.
	
	
		1.Short titleThis Act may be cited as the
			 Food Safety Enforcement Act of
			 2010.
		2.Criminal
			 penaltiesSection 303(a) of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 333(a)) is amended—
			(1)in paragraph (1),
			 by striking Any and inserting Except as provided in
			 paragraph (2) or (3), any;
			(2)in paragraph (2),
			 by striking Notwithstanding the provisions of paragraph (1) of this
			 section, if and inserting If; and
			(3)by adding at the
			 end the following:
				
					(3)Any person who knowingly violates
				subsection (a), (b), (c), (k), or (v) of section 301 with respect to any food
				that is misbranded or adulterated shall be fined under title 18, United States
				Code, imprisoned for not more than 10 years, or
				both.
					.
			
